People v Jackson (2014 NY Slip Op 09048)





People v Jackson


2014 NY Slip Op 09048


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Acosta, J.P., Moskowitz, Richter, Feinman, Clark, JJ.


13858 9068/98

[*1] The People of the State of New York, Respondent,
vRobert Jackson, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered July 22, 1999, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of six months, concurrent with five years probation, unanimously affirmed.
Defendant's argument that his guilty plea was invalid because the court failed to advise him of all of his constitutional rights under Boykin v Alabama (395 U.S. 238 [1969]) is unpreserved (see e.g. People v Jackson, 114 AD3d 807 [2d Dept 2014], lv denied 22 NY3d 1199 [2014]), and we decline to review it in the interest of justice. Unlike the situation in People v Tyrell (22 NY3d 359, 364 [2013]), defendant had the opportunity to move to withdraw his plea or otherwise raise the issue, and the deficiency in the Boykin warnings did not rise to the level of a mode of proceedings error.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK